DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed April 16, 2021 wherein claim 1 was amended.  Claims 9, 12-16 and 20 have been canceled.  Claims 1-8, 10-11, 17-19 and 21-25 are pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the new recitation in claim 1 of “a stretching tool” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “and an inside of the shell is connected to the atmosphere by the opening, and a gas pressure of the inside of the shell is equal to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-11, 17-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2011/0159190 (hereafter Liu) in view of Lemaire, US 2007/0237959 (hereafter Lemaire) and Zhang et al., “Strong, Transparent, Multifunctional, Carbon Nanotube Sheets,” Science, Vol. 309, 19 August 2005 (www.sciencemag.org) (hereafter Zhang) and further in view of Harges et al., US 2004/0060262 (hereafter Harges).

Regarding claim 1, Liu teaches a double-sided tape device (Fig. 2, chamber 100 with nanotube array 20 from which film 40 (i.e., tape) is drawn (paras [0016]-[0020]; the film 40 is described at para [0036] as a “free standing structure” that does not require a substrate, thus teaching a double-sided film or tape being made from the carbon nanotube segments held together by van der Waals attractive force).
Liu, Fig. 2 illustrates the chamber 100 is an enclosed space capable of providing vacuum (Abstract) and defined by a plurality of attached walls (i.e., a shell) that further (i.e., cover plate), bottom (i.e., baseplate opposite to the cover plate), a side wall illustrated  near a feature 50 (i.e., a first side plate) an opposite side wall illustrated near the array 20 (i.e., a second side plate opposite to the first side plate), a third side wall running between the first and second side walls (i.e., a third side plate) and an opposing fourth wall that is not shown in Fig. 2 (i.e., fourth side plate opposite to the third side plate).  In the schematic depiction in Fig. 2, the fourth side wall or plate is not shown, but such wall, also running from the first side wall to the second wall, is a necessary feature, inherently taught in view of the teaching that the chamber 100 can be a vacuum chamber.  Also, in view of the box-like configuration illustrated in Fig. 2, the fourth wall would predictably run substantially parallel to the third side wall to provide necessary space for pulling the film 40.  
Regarding the claim 1 requirement that the first side plate comprises an opening, although not shown in Fig. 2, Liu, para [0035] teaches “the carbon nanotube film 40 can be pulled out from the chamber 100 with at a speed greater than 10 meters per second.”  Thus, an opening through the first side of the chamber 100 for passage of the drawing tooling and film 40 out of the chamber 100 is necessary and thus inherently taught.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide the apparatus of Liu with an access feature (i.e., door, gate, lid or flap), that is formed in and openable at a side plate that otherwise blocks the longitudinal path upon which the film is drawn, to predictably accommodate the withdrawal of a long length of film or tape from the chamber, which may be desired for a particular application, for example, the long film strip or tape that is illustrated in the Zhang, Fig. 1A discussed in more detail below.  

Regarding the new recitation that an inside of the shell is connected to the atmosphere by the opening, and a gas pressure of the inside of the shell is equal to 1.0 standard atmosphere pressure, please see the Section 112 rejection above.  On the merits, in view of the lack of any teaching in the specification, this recitation is understood as only an operating condition that does not limit the structure of this apparatus claim.  Furthermore, see Liu at para [0030] teaching that the chamber 100 “can be vacuumized to have a gas pressure less than or equal to 0.9 standard atmosphere pressures,“ i.e., has such a capability, but not requiring it.

Liu further teaches: 
a first substrate located in the shell (the floor of the chamber that is located under the array 20 is a substrate, i.e. an underlying substance or layer); 
a super-aligned carbon nanotube array located in the shell and on the first substrate, the super-aligned carbon nanotube array being configured for drawing a double-sided tape therefrom (Fig. 2; array 20 that can be a super-aligned array of carbon nanotubes and is illustrated in Fig. 2 as located over the floor or first substrate and directly on holder 30 (paras [0016]-[0020]); see teaching at para [0036] discussed above regarding the nanotube film 40 that is formed from the array 20 being a double-sided tape); and
a drawing direction of the double-sided tape is parallel to the third side plate and the fourth side plate (see Fig. 2 illustrating the tape 40 being drawn from the array 20 toward the second wall by contact with an adhesive bar 51 attached to stretching device 
Regarding the claim recitation of at least two drawing elements,  Liu at Fig. 2 illustrates a drawing element 51 that is described as an adhesive bar (para [0031]), a drawing element 52 described as a fixing device in the form of a U-shaped clamp having an adjustable opening facing the array 20 (para [0032]) and a drawing element 50 identified as a stretching device (para [0032]), all of the elements 50, 51 and 52 used to fix and draw the film 40 (paras [0032]-[0033]).  The adhesive bar 51 is the only drawing element that is secured to the film being drawn from the array 20.  All of the drawing elements are spaced from the array 20 during operation of the device (see Fig. 1), but are not located in direct contact with the first substrate, the device floor, as now required by claim 1.  Furthermore, the drawing elements of Liu are not in the form of a stacked sheet structure, with only one surface of an uppermost sheet structure being fixed to the tape being drawn from the array.
Lemaire teaches apparatus and methods for growing nanotube forests (i.e., arrays) and forming nanotube films (Abstract).  Lemaire teaches it is known from Zhang to draw a sheet from a nanotube forest using an adhesive strip in the form of “a 3M Post-It NoteTM” (para [0088]); see Fig. 1A and also see alternative Fig. 1D that is an adhesive bar (para [0309]) similar to what is taught by Liu).   Zhang teaches an example wherein a hand drawing process was initiated using a “3M Post-it Note” for teasing a nanotube film from a nanotube forest (page 1216, first paragraph and Fig. 1 A, providing 
Post-it® brand notes are well known as being provided in the form of a stack, adjacent sheets being temporarily bonded together through an adhesive strip located on each note paper sheet.  In drawing methods illustrated in Figs. 1A and 1E of Lemaire, such a single sheet or note 110 with adhesive area 112 is illustrated drawing a film 99 from a nanotube array 89 from either a top of a nanotube forest (1A) or a side of the forest (1E)  (para [0091] and [0096]).    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu to use a drawing element in the form of a Post-it® brand note according to Lemaire and Zhang, in lieu of the adhesive bar of Liu, the sheet being available for removal from a stack of sheets made up of at least two drawing elements, but with only one sheet being used at a time to tease, secure and draw the tape from the array.  Thus only a surface of the top sheet of the note stack would be used to secure the carbon nanotube tape drawn from the array.  Such a Post-it® brand note providing an adequate drawing element alternative having the advantages of being low cost, disposable and supplied in a stack.  Common sense dictates that the stack would be predictably placed or stored close to the process operation, for example on a surface near the device of Liu or within the device of Liu (i.e. on the floor or first substrate), with a bottom sheet of the stack thus being in direct contact with the substrate or floor.  Such a sheet stack located on the device floor or substrate would provide the ready accessibility of a multitude of sheets for which Post-it® brand notes are well known.  It has been held that the combination of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 

Regarding the new limitation of a stretching tool configured to draw the double-sided tape from the super-aligned carbon nanotube array and fix one end of the double-sided tape to the surface of the uppermost sheet structure, please see the objection to the drawings set forth above that do not illustrate the recited “stretching tool.”   As discussed above, Liu in view of Lemaire/Zhang uses a Post-it® brand note sheet for removal from a stack of such sheets for use as drawing elements, with one sheet being used at a time to tease, secure and draw the tape from the array.  Thus, each of the note sheets of the stack of Liu/Lemaire/Zhang is also capable of and “configured” for use as a “stretching tool” as defined by the claim.  It is noted that the specification describes the stretching tool functionally and does not provide any description or example of its structure.  The operation recited in the claim of using the stretching tool to fix an end of the tape to an uppermost sheet of a stack of notes is an operation that each note is “configured” to perform.  Transferring tape from one note sheet surface to another note sheet surface is an operational/method step that does not further limit the apparatus claim.

Regarding the claim 1 recitation of wherein the cover plate is capable of being opened, Liu teaches placing the carbon nanotube array into the chamber at para [0043].  At para [0019] Liu teaches fixing the substrate 10 of the array 20 to a substrate holder 
Harges teaches a vacuum processing system (vacuum packaging machine) with a hinged chamber cover 12 and handle 13 extending from a side of the cover, providing manual opening and closing of the vacuum chamber (Abstract; Fig. 1 and para [0017]).   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the chamber of Liu to further include the hinged chamber cover of Harges for the advantage of maintaining a vacuum seal during use, if vacuum is desired, as well as the advantage of efficient manual opening and closing of the chamber to fully access materials within the chamber when vacuum is not being pulled, including the removal and replacement of nanotube arrays.

Regarding claim 2, Fig. 2 of Liu illustrates its array 20 on a substrate 10 (i.e., second substrate) and teaches the substrate 10 can be fixed on the planar surface of a substrate holder 30 using an adhesive (paras [0015]-[0019]).  Figs. 1A and 1D of Lemaire illustrate the substrate upon which its nanotube forest is grown is on a floor or first substrate of Lemaire. Zhang Fig. 1A illustrates its nanotube film extending along a flat substrate.   It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use either the holder of Liu or secure the array directly on the floor or substrate of the device as illustrated in Lemaire and Zhang as predictable alternative positions for the array, both options providing for a predictable, adequate drawing process.
perpendicular to the second substrate).

Regarding claim 3, the cover plate of Harges, when closed, includes first and second ends, each end connected to and adjacent first or second side plates (Figs. 1 and 2).

Regarding claims 4 and 5, the cover plate of Harges includes a downwardly extending portion located at each of the first and second ends of the cover plate, an angle between the cover and the extending portion being approximately 90 degrees (Figs. 1 and 2).      

Regarding claims 10 and 11, these claims recite well-known properties of the Post-it ® brand notes used by Lemaire/Zhang, including being provided in the form of a stack, each sheet having an adhesive layer in the form of an adhesive strip and adjacent sheets being temporarily bonded together through the adhesive strip located on each note paper sheet and capable of being separated without damage.   

Claims 17-19 and 23-25 are directed to material being worked upon that do not further limit the apparatus claim 1.

Regarding claim 22, Liu teaches support element 60 that may be a flat panel for holding carbon nanotube film thereon (i.e., a substrate) that can be made of metal, plastic or glass (i.e., quartz) (Fig. 2 and para [0039]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to also make the first substrate of Liu from a metal plastic or quartz material as a predictable, adequate supporting surface.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lemaire, Zhang and Harges as applied to claims 1 and 4, and further in view of Fish, US 4,196,657 (hereafter Fish).
Regarding both claims 6 and 7, the combination of Liu/Lemaire/Zhang/Harges is silent as to whether the downward directed extending portion of the chamber cover is configured so as to cover the opening through which the film or tape is drawn or to include a cutting element configured to cut the film or tape.   
	Fish teaches a sheet dispenser 10 that includes a hinged top panel 18 with extending portion in the form of a top bar 22; a cooperating bottom bar 24 of the side wall configured for closing the dispenser and also for facilitating cutting the sheet; and 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu/Lemaire/Zhang/Harges to further include the cutting mechanism of Fish for the benefit of not only closing an opening through which film or tape may be advanced, but also cutting such film or tape with the mechanism of Fish that advantageously holds the film or tape in tension during the cutting process.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lemaire/Zhang/Harges as applied to claim 1 and further in view of Fan et al., US 2011/0155295 (hereafter Fan) and Babbs et al., US 7,798,801 (hereafter Babbs).
Regarding claim 8,  Liu/Lemaire/Zhang/Harges is silent as to providing its holder  with dedicated structure in the form of grooves for holding a plurality of nanotube arrays with different sizes.
Fan teaches an apparatus for drawing carbon nanotube film from a specimen holder 112 equipped for holding a carbon nanotube array 116 (Abstract; Fig. 1; paras 
Babbs teaches a vacuum chucking system for nano-manufacturing (see Title and Abstract) and further describes a chuck illustrated in Fig. 7, that includes an annular, grooved, holding feature 230 that looks identical to the holding features illustrated in applicant’s drawing Fig. 3; Babbs further illustrating a variety of other grooved or concave features of different shapes and sizes on the same chuck surface for providing a plurality of discrete vacuum sections (col. 7, lines 7-54) and thus capable of pulling vacuum commensurate in size and shape of more than one different sized item being placed on the holder.    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the apparatus of Liu/Lemaire/Zhang/Harges/Fan to include vacuum chuck features taught in Babbs for the advantage of providing vacuum surfaces that can provide more precise vacuum control at desired locations on the surface and thus be capable of holding a plurality of arrays of different sizes.

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Lemaire/Zhang/Harges as applied to claim 1 and further in view of Powell, US 6,786,935 (hereafter Powell).
Liu/Lemaire/Zhang/Harges does not teach the claim limitation of the shell being made of a transparent material.  Powell, directed to a vacuum processing system having a lid (Abstract), teaches providing the process chamber lid with windows or other access features to allow a user to view the substrate in the chamber during vacuum processing and to monitor positioning of materials in the chamber prior to opening the chamber (col. 2, lines 32-41).  Although Powell does not teach making its entire processing chamber transparent, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Liu/Lemaire/Zhang/Harges to provide some, or all of the chamber to be made with a transparent material so that all of the equipment and materials within the chamber are visible when the chamber lid is closed for the predictable purpose and advantage taught in Powell to provide for monitoring of the chamber during processing when the lid is closed and viewing of the chamber prior to opening the chamber.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Double Patenting
Claims 1-3, 8, 10-11, 17-19 and 21-25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pending claims 1-4, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Applicant’s request to delay the filing of a terminal disclaimer until such time that any of the claims are indicated to be allowable, with reference to MPEP 804, the filing of a terminal disclaimer is not held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. MPEP 804.I.B.1.  

Response to Arguments
Applicant's “Remarks” filed April 16, 2021 have been fully considered but they are not persuasive.  
Regarding Applicant’s remarks at page 7 directed to the new claim 1 recitation concerning gas pressure inside the shell, as discussed in the rejection Section 112 above, this limitation is not supported by the specification.  Furthermore, as discussed in the Section 103 rejection above, the recitation is an operational or process step that does not further limit any structure recited in apparatus claim 1.  Finally, although believed not to be relevant to the examination of apparatus claim 1, regarding Applicant’s position that Liu fails to disclose operation at standard atmospheric 
Applicant’s statements from pages 7-10, are all believed to be directed to Applicant’s position that in view of all of the other teachings in Liu, the phrase in para [0035] that the carbon nanotube film “can be pulled out from the chamber 100 with at a speed greater than 10 meters per second” was made in error and that Liu meant to direct that statement to a speed of removal from the array, not the speed of removal from the chamber.  It is first noted that prior art references are relevant for all they contain, including nonpreferred embodiments.  MPEP 2123.  Another possible reading of para [0035] is that the film can be pulled out of the chamber at certain speeds, but with more defects than if pulled only within the chamber, under vacuum, providing the advantage of pulling at much higher speeds.  
Also, even if, for the sake of argument, Applicant is correct that the statement regarding pulling film out of the chamber in Liu was made in error, it is noted that the rejection of claim 1 is not an anticipation rejection based on Liu alone.  Rather, it is an obviousness rejection over Liu in view of Lemaire, Zhang and Harges.  As discussed in the section 103 rejection above, Liu doesn’t explicitly discuss any openings for its chamber.  However, doors, gates, flaps, lids or other structures would be necessary to provide openings to move both equipment and nanotube arrays in and out of the chamber.  The portions of Liu, Lemaire and Zhang otherwise relied upon for the Section 103 rejection above, also support a finding that it would have been obvious to predictably provide a door, gate, flap or other access feature (i.e., an opening) in the 
Regarding the newly recited “stretching tool” discussed at the bottom of page 10 to the top of page 11, please see the discussion of this limitation in the Section 103 rejection of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746